Citation Nr: 1427866	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability (diagnosed as spinal bifida occulta with grade 1 spondylolithesis).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active duty service from June 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent evaluation, effective June 28, 2007, the date after the Veteran's discharge from military service.  The Veteran filed a timely appeal of the assigned disability evaluation.

In February 2011, the RO increased the evaluation of the Veteran's lumbar spine disability to 20 percent, effective June 28, 2007.  As this increase does not represent a full grant of benefits on appeal, the Board will continue to address the issue of increased evaluation for the lumbar spine disability in the decision below.  AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2011, this matter was remanded for additional development.  In that decision, the Board noted that a claim of TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board found that the evidence of record raised the issue of unemployability due to the Veteran's service-connected lumbar spine disability, the Board took jurisdiction of that issue.  

The issue of entitlement to an extraschedular evaluation for the Veteran service-connected back disability, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected back disability is not manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; nor is the service-connected disability productive of separately ratable neurological deficits of the lower extremities. 


CONCLUSION OF LAW

The criteria for an initial scheduler evaluation in excess of 20 percent for the Veteran service-connected lumbar spine disability, diagnosed as spinal bifida occulta with grade 1 spondylolithesis, have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.32, 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5239 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In this case the Veteran's back claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded multiple VA examinations which, taken together, are fully adequate to evaluate the claim.  In this regard, the Board notes that the rating criteria for the Veteran's back disability were fully addressed.  

The Veteran's claim was remanded in April 2011 in order to obtain VA treatment records and afford the Veteran an additional VA examination.  Additional treatment records were associated and the Veteran was afforded a VA examination dated in June 2011.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected back disability is currently evaluated as 20 percent disabling under Diagnostic Codes 5299-5239.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

The Veteran's back may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4. 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id.  

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the April 2007 examination noted flexion of 90 degrees (full range of motion) with pain at 90 degrees.  The January 2011 examination noted flexion to 45 degrees, at which point pain limited further flexion.  The June 2011 examination found flexion to 84 degrees with end of range pain, which increased to 88 degrees after repetition.  The April 2007 examination found no ankylosis of the lumbar spine.  Ankylosis was not noted on either of the other examinations. 

A review of the Veteran's outpatient treatment records does not indicate findings more severe than those noted in the examination reports.   

In finding that the next-higher evaluation is not warranted, the Board notes the Veteran's complaints of pain.  Indeed, it is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of the spine and that there is chronic back pain.  VA examiners noted objective evidence of pain during range-of-motion testing.  However, those measured ranges of motion were in excess of the benchmark required for a higher rating, even when considering functional impairment due to pain.  The Board acknowledges that the Veteran has used a back brace quite often and has had complaints of weakness in the lower back; however, the medical evidence of record contains no finding of instability.  In addition, the April 2007 examiner found that the function of the spine was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, and incoordination, and the June 2011 examiner found that the Veteran's range of motion actually increased after repetition for most areas.

The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's back disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS. At no time during the appeal period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria required for the next higher, 40 percent rating.  In this regard, the Board notes that the Veteran reported in the April 2007 examination report, that she had incapacitating episodes as often as five times per year, lasting for one day.  She stated that two physicians had recommended bed rest for 24 hours.  However, the April 2007 examination report found no signs of intervertebral disc syndrome.  And while the June 2011 examiner noted that the Veteran has incapacitating days approximately once a week lasting 1-2 days where the Veteran reported she was unable to walk, neither the January or June 2011 noted incapacitating episodes or evidence of intervertebral disc syndrome meeting the definition for a higher evaluation.  Finally, the Board notes that a December 2010 neurological examination noted that the Veteran was having incapacitating episodes every three weeks.  There was no mention of whether these episodes required bed rest prescribed by a physician.

Finally, with respect to neurological findings, the April 2007 VA examiner found no evidence of radiating pain on movement and negative straight leg testing bilaterally.  In the June 2011 VA examination, the Veteran reported pain that radiates to her legs, right greater than left.  The examiner, however, found that there was no objective evidence of radiculopathy.  The Veteran was also afforded a separate examination dated in December 2010, which found no radiation to the legs and no evidence of other types of neural involvement in the back and lower extremities.  

Outpatient treatment reports noted ongoing complaint of low back pain, intermittent numbness and tingling to the anterior thighs and legs, and infrequent radicular symptoms were noted.  Radiculopathy was not diagnosed, however, and it was noted that incontinence was denied.  No loss of bowel control was noted.  As such, additional evaluation for associated objective neurologic abnormalities is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a schedular rating in excess of 20 percent for the Veteran's back disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher schedular evaluation for the Veteran service-connected back disability is not warranted, and the claim must be denied.

The Board has carefully considered the Veteran's assertions regarding the severity of her back disability.  In this regard, the Board notes that the Veteran is competent to state how she experiences symptoms, such as pain, that require only personal knowledge as it comes to her through her senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, her opinions are outweighed by the medical evidence of record, which shows that she is not entitled to a higher rating for her back disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

As the preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased initial scheduler evaluation is not warranted.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).


ORDER

Entitlement to an initial scheduler evaluation in excess of 20 percent for lumbar spine disability, diagnosed as spinal bifida occulta with grade 1 spondylolithesis, is denied.
 

REMAND

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In the present case, the Veteran has repeatedly asserted that her low back disability results in significant pain, requiring that she miss an excessive amount of work.  She has contended that this has interfered with her employment as a dentist in such a way that she is essentially prevented from working in her chosen field.  She has been examined in connection with an individual unemployability claim and was noted to have last worked in November 2010.  Prior to that, she had been seeing fewer and fewer patients each day due to her back pain.  A March 2009 statement from a co-worker noted that the Veteran's severe back pain greatly affected and decreased her ability to maintain mandatory production standards.  Based on this evidence, the Board finds that extraschedular consideration for the Veteran service-connected back disability is warranted.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; rather, such an evaluation, if warranted, is to be assigned by the Director, Compensation and Pension Service.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Next, the Board notes that this matter was remanded in April 2011 in part in order to obtain an opinion with respect to the question of individual unemployability.  In this regard, the Board notes that a TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).  Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
	
In this case, the Veteran is service-connected only for her back disability, currently evaluated as 20 percent disabling.  As such, she does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, as noted above, the evidence in this case suggests that this disability may render the Veteran unable to secure and follow a substantially gainful occupation due to her service-connected disability.  And so, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  
	
As the Board cannot assign an extra-schedular evaluation in the first instance, see Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), the matter is referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for special consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:
	
1.  Prepare a full description statement of the Veteran's service-connected back disability, employment history, educational and vocational attainment, and all other factors having a bearing on her employability.  Thereafter, forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for extraschedular consideration of her service-connected back disability pursuant to 38 C.F.R. § 3.321(b). 

2.  Submit the TDIU claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as her employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

3.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


